Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 25, 2020

                                            No. 04-20-00537-CV

                                      IN RE Phillip RODRIGUEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

       On November 5, 2020, relator filed a pro se petition for writ of mandamus. After
considering the petition, which was filed without a record, this court concludes relator did not
show he is entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied.
See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on November 25, 2020.


                                                        _____________________________
                                                        Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2020.

                                                        _____________________________
                                                        Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-12089, styled Philip Rodriguez v. H.E.B. Grocery Store, L.P., et
al., pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll presiding.